Citation Nr: 1639385	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected low back disability, and secondary to a service-connected knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1971 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded the case for further development in July 2014.  The case has since been returned to the Board for appellate review. 

The Board notes that the claims file contains a written statement from the Veteran in June 2013, requesting to withdraw the appeal for entitlement to service connection for a bilateral hip condition.  See 38 C.F.R. § 20.204.  However, subsequently, the Board remanded the case in July 2014, and the RO issued a Supplemental Statement of the Case in December 2014.  Inasmuch as the Veteran continues to seek entitlement to service connection for this disability, see Aug. 2015 Informal Hearing Presentation, and VA has proceeded in such a way as to indicate to the Veteran that the issue remains on appeal, the Board does not consider the appeal withdrawn.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records appear incomplete.  In this regard, the claims file contains a copy of the June 1971 report of medical history; however, it does not appear that copy of the clinical evaluation from his entrance examination is of record.  Therefore, the AOJ should attempt to obtain any outstanding service treatment records.

Additionally, the Board notes that the Veteran was last afforded a VA examination for his bilateral hip degenerative joint disease in September 2014.  The examiner noted that degenerative or traumatic arthritis was documented and found that the Veteran had minimal hip joint narrowing without significant sclerosis or osteophytes.  The examiner opined that the Veteran's hip arthritis was less likely than not incurred in or caused by the claimed in-service injury, event or illness, noting that the minimal degenerative changes noted on his pelvis x-rays performed on March 2008 most likely reflect the expected changes of aging in a man of his age.  Additionally, the examiner stated that there is no indication that his minimal degenerative joint disease is due to another cause, specifically his service-connected condition or that it was aggravated by a service-connected condition.  Finally, the examiner stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  

The Board notes that the September 2014 examiner indicated that the hip disability was related to the Veteran's aging, but also indicated that his hip disability clearly and unmistakably existed prior to service.  As such, the examiner's statements are inconsistent regarding the onset of the Veteran's current disability.  Additionally, the Board notes that the examiner did not explain why she believed that the Veteran's bilateral hip degenerative joint disease existed prior to service, nor did she provided any rationale to support her opinion that the minimal degenerative changes note on his pelvis x-rays most likely reflect the expected changes of aging in a man of his age.  Further, the examiner noted that the Veteran no longer reported bilateral hip pain after his knee surgery.  However, the examiner did not discuss whether the Veteran's bilateral hip degenerative joint disease is related to his service-connected knee disability.  As such, the AOJ should obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the complete copies of the Veteran's service treatment records, to include any clinical evaluation reports conducted in connection with a 1971 entrance examination. 

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hip degenerative joint disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the AOJ should obtain an addendum opinion to determine the nature and etiology of the Veteran's current bilateral hip degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address whether the bilateral hip degenerative joint disease clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's current bilateral hip degenerative joint disease did clearly and unmistakably preexist his active duty service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.
  
In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.   Additionally, the examiner should be sure to explain his or her opinion on the matter.  Moreover, the examiner should note any evidence of record to support his or her opinion.

If the examiner determines that bilateral hip degenerative joint disease did not clearly and unmistakably preexist the Veteran's period of active service, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in service or within one year thereafter or is otherwise casually or etiologically related to his military service.

The examiner should also state whether it is at least as likely as not, that the bilateral hip degenerative joint disease is caused by or permanently aggravated by the Veteran's service-connected low back and/or left knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




